Opinion issued August 8, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00302-CR
____________

JASON VON RAMOS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 832416



MEMORANDUM  OPINION
	Because no brief had been filed and no attorney had entered an appearance
in this Court on appellant's behalf, on June 20, 2002, we abated this appeal and
ordered a hearing in the trial court.  Among the issues the trial judge was to consider
was whether appellant desired to prosecute the appeal.  The record of that hearing has
been filed in this Court.  At the hearing, appellant stated that he wished to withdraw
the appeal.
	No written motion to withdraw the appeal has been filed.  See Tex. R. App.
P. 42.2(a).  However, we  believe that good cause exists to suspend the operation of
Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have
not yet issued a decision.  Accordingly, the appeal is dismissed. 
	The clerk of this Court is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.